          Case 1:21-cv-03055-AJN Document 14 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     9/10/21


  Cristian Sanchez,

                          Plaintiff,
                                                                       21-cv-3055 (AJN)
                  –v–
                                                                            ORDER
  Meios, Inc.,

                          Defendant.


ALISON J. NATHAN, District Judge:

       On July 29, 2021, the Court ordered Plaintiff to move for default judgment within thirty
days. Dkt. No. 9. The Court repeated that instruction on September 1, 2021, and provided
Plaintiff until September 7, 2021. Dkt. No. 10. The Court has not received Plaintiff’s motion. If
Plaintiff intends to move for default judgment, Plaintiff shall do so by September 16, 2021.
Plaintiff's failure to act by that date may result in his claims being dismissed with prejudice for
failure to prosecute. See United States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d
Cir. 2004) (noting “a district judge's authority to dismiss actions based on a plaintiff’s failure to
prosecute”).


       SO ORDERED.


Dated: September 10, 2021
       New York, New York

                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
